Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on May 16, 2017 and
shall become effective on May 17, 2017 (the “Effective Date”), by and between
StoneMor GP LLC, a Delaware limited liability company (the “Company”) and the
General Partner of StoneMor Partners, L.P. (the “Partnership”), and R. Paul
Grady (the “Executive”). The Company and Executive are each sometimes referred
to herein as “Party,” and both of them, together, are sometimes referred to
herein as the “Parties.”

WHEREAS, the Company wishes to engage Executive for the position of President
and Chief Executive Officer (“CEO”) of the Company and Executive wishes to
accept such employment with the Company, on the terms and conditions set forth
in this Agreement, and

WHEREAS, the Company, the Partnership and each of their parents, affiliates,
subsidiaries, divisions and related companies and entities, and their respective
predecessors, successors and assigns, now existing or hereafter created, are
engaged in the deathcare industry and provide a broad scope of products and
services through the ownership, development, and operation of cemeteries and
funeral homes (the “Business”), and

NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and for other good and valuable consideration, and intending to
be legally bound hereby, the Parties agree as follows:

1.    Employment. The Executive’s employment with the Company as President and
CEO shall commence on the Effective Date and shall continue unless terminated by
either Party.

2.    Position.

(a)    During his employment, the Executive shall serve as the President and CEO
of the Company, and shall have such duties and authority as are customarily
associated with such position or as otherwise determined from time to time by
the Board of Directors of the Company (the “Board”). The Executive has also been
elected as a member of the Board effective on the Effective Date, and agrees to
serve in such capacity. In addition, during Executive’s employment, the Company
shall cause the Executive to be nominated and re-nominated as a member of the
Board, as applicable, it being understood that the Executive’s continued service
on the Board is subject to the discretion of the sole member of the Company. For
the avoidance of doubt, in the event Executive’s employment terminates, for any
reason and regardless of whether initiated by Executive or the Company,
Executive shall cease serving as a member of the Board effective as of the last
date of employment, or such other earlier date as designated by the sole member
of the Company.



--------------------------------------------------------------------------------

(b)    During his employment, the Executive will devote his full business time
and best efforts to the performance of his duties hereunder and will perform
such duties diligently, faithfully and to the best of his abilities and will not
engage in any other business, profession, or occupation, for compensation or
otherwise, which would conflict with the performance of Executive’s duties,
either directly or indirectly, without the prior written consent of the Board.
It shall not be deemed a violation of the foregoing for the Executive to (i) act
or serve as an unpaid director, trustee or committee member of any civic or
charitable organization; (ii) manage his personal, financial and legal affairs,
including passive investments of not more than 5% of other public companies; or
(iii) serve as a director of an organization that is not a civic or charitable
organization with the prior consent of the Board, which consent shall not be
unreasonably withheld, in each instance so long as such activities individually
or in the aggregate do not conflict with the performance of Executive’s duties,
either directly or indirectly, or create a business or fiduciary conflict or
otherwise violate this Agreement. The activities on Exhibit [A] are hereby
initially approved under this Section 2(b), subject to Executive’s compliance
with the requirements of this Section 2(b).

(c)    The Executive shall be principally based in the Company’s Trevose,
Pennsylvania office. The Executive acknowledges and agrees that the Executive’s
duties hereunder from time to time will include, without limitation, reasonable
travel, including travel to locations within and outside of the United States,
to attend meetings and other functions as the performance of the Executive’s
duties hereunder may require.

(d)    To the extent Executive is appointed to any officer or board position of
the Company or of any related or affiliated entity, Executive agrees that upon
termination of Executive’s employment with the Company, regardless of the
reason, Executive will immediately resign such position(s) if the Board requests
that he do so.

(e)    Executive affirms that he has disclosed to the Company any agreement he
has signed with any current and/or any prior employer which contains any
post-termination restrictions of any kind and understands that he must comply
with any such restrictions.. Further, Executive is not subject to any agreement
with his current and/or any prior employer which would interfere with his
ability to perform the duties under this Agreement. Executive affirms that he
will not disclose to or use for the benefit of the Company any confidential
and/or proprietary information which he acquired in the course of his employment
with his current or any prior employer, regardless of whether there is an
agreement with his current or any prior employer protecting such confidential
and/or proprietary information.



--------------------------------------------------------------------------------

3.    Compensation.

(a)    Base Salary. The Company shall pay the Executive base salary, subject to
annual review by the Board (such base salary, as so adjusted in accordance with
the normal annual review practices for senior executives of the Company, the
“Base Salary”), at the annual rate of Six Hundred Thousand Dollars ($600,000),
less applicable taxes and required withholdings, payable in accordance with the
Company’s usual payroll practices. Any decrease in the Executive’s Base Salary
shall be made only if the Company contemporaneously and proportionately
decreases the base salaries of all senior executives of the Company.

(b)    Bonus.

(i)    The Executive shall be eligible to receive an annual incentive cash bonus
for each Fiscal Year (“FY”) of the Company (the “Bonus”). The Bonus for each FY
shall be within a range of zero percent (0%) to one hundred fifty percent (150%)
of the Executive’s Base Salary during the applicable FY (but prorated for the
2017 FY based on the number of calendar days between the Effective Date and
December 31, 2017), and shall be based on specific, individual and company goals
set by the Executive Committee of the Board, in consultation with the
Compensation Committee, in its sole discretion and communicated to the Executive
no later than January 31st of each FY; however, with respect to the 2017 FY
Bonus, the individual and company goals shall be communicated to the Executive
promptly following the Effective Date. The Executive shall be entitled to a
Bonus equal to one hundred percent (100%) of Base Salary in a given FY upon
achievement of the goals at target established for the Executive’s Bonus for
such FY. Payments of a Bonus in excess of 100% of the Executive’s Base Salary
shall be subject to the satisfaction of additional stretch goals established for
the Executive’s Bonus for such FY, as determined by the Executive Committee of
the Board, in consultation with the Compensation Committee, in its sole
discretion. Notwithstanding the foregoing and except as provided in Section 6(c)
below, Executive shall not be eligible for any Bonus if (a) he is not employed
on the last day of the FY to which the Bonus relates and (b) Executive shall not
be eligible for such Bonus unless other senior executive team members have also
earned a bonus for such FY.

(ii)    In lieu of all or a portion of any cash Bonus for the 2017 FY under
Section 3(b)(i), the Executive shall receive, a grant of restricted common LP
units in the Partnership equal to Three Hundred Thousand Dollars ($300,000)
(“Restricted Units”), which shall vest in equal monthly installment over the two
year period following the grant and have rights to distributions consistent with
fully vested common LP units in the Partnership and be subject to such other
terms and conditions set forth in the grant agreement attached hereto as Exhibit
[B]. The grant of Restricted Units under this Section 3(b)(ii) will be made as
promptly as practicable after the Partnership has filed all of its required
reports under the Securities Exchange Act of 1934. To the extent that the Bonus
payable to the Executive for the 2017 FY under Section 3(b)(i) above, if any, is
determined to exceed $300,000, only the amounts in excess of $300,000 shall be
payable to the Executive in cash in accordance with the terms of Section
3(b)(i).



--------------------------------------------------------------------------------

(iii)    Any Bonus amounts payable under this Agreement shall be paid no later
than March 15th of the year following the year with respect to which the Bonus
was earned and shall be less any taxes and other applicable withholdings.

(c)    Long Term Incentive Plan. The Executive shall be entitled to participate
in the Partnership’s long-term incentive plan (the “LTIP”) for the 2017 FY and
each FY thereafter, to the extent that the Company offers the LTIP to all senior
executives of the Company. The Executive’s participation in the LTIP in 2017 FY
and in any future FYs, if offered by the Company, shall be in an annual amount
equal to seventy-five percent (75%) of the Executive’s Base Salary, with 50% of
such annual amount vesting in equal annual installments over three years and 50%
of the annual amount vesting based upon attainment of performance goals as
determined by Executive Committee of the Board, in consultation with the
Compensation Committee.

(d)    Profit Participation. The Executive shall be entitled to a four percent
(4%) profit participation in the “General Partner”, with the terms of such
profit participation (including, but not limited to, vesting terms and
distribution participation rights) to be finalized within sixty (60) days
following the Effective Date upon mutual agreement of the Parties, and subject
to such arrangements being structured in a manner that complies with the
applicable requirements of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder (the “Code”).

(e)    Change in Control. In the event of a Change in Control (as defined
below), all outstanding equity interests granted to the Executive by the Company
that are subject to time-based vesting provisions and that are not fully vested
(including, but not limited to, the Restricted Units and LTIP set forth above)
shall become fully vested as of the date of such Change in Control. For purposes
of this Section 3(e), “Change in Control” means, and shall be deemed to have
occurred upon one or more of the following events:

(i)    the members of the Company approve, in one or more related transactions,
a plan of complete liquidation of the Company; or

(ii)    the sale or other disposition by either the Company or the Partnership
of all or substantially all of its assets.

For the avoidance of doubt, the parties specifically agree that there shall be
no acceleration in a dilution change of control.

4.    Benefits. The Executive shall be entitled to participate in the Company’s
health, life insurance, disability, dental, retirement, savings, flexible
spending accounts and other employee benefit and fringe benefit plans, programs
and arrangements, if any, on the same basis as benefits are generally made
available to other senior executives of the Company. The Executive shall be
entitled to four (4) week’s paid vacation per calendar year in accordance with
the Company’s policy, pro-rated for the first calendar year.



--------------------------------------------------------------------------------

5.    Business Expenses. Executive shall be eligible to be reimbursed for
reasonable and documented business expenses incurred by the Executive in the
performance of his duties hereunder in accordance with Company policies on
expense reimbursement in effect from time to time.

6.    Post-Termination Payments and Benefits.

(a)    Either Party can terminate this Agreement and the employment relationship
between the Parties at any time and for any or no reason. The Company may
terminate this Agreement and the Executive’s employment without “Cause,” (as
defined below) upon thirty (30) days’ written notice, which the Company may
waive, in its sole discretion, by paying Executive his Base Salary for such
notice period and the Company may accelerate the effective date of Executive’s
termination; provided, however, the Company may terminate Executive’s employment
immediately without any prior notice in the event of “Cause” or Executive’s
death. The Executive may terminate this Agreement and the Executive’s employment
with “Good Reason” (as defined below) within the timeframes set forth in the
definition of Good Reason below, or without Good Reason upon thirty (30) days’
written notice, which the Company may waive, in its sole discretion, by paying
Executive his Base Salary for such thirty (30) day notice period and the Company
may accelerate the effective date of Executive’s termination.

(b)    Executive (or his estate) shall not be eligible for any severance,
payments or benefits from the Company subsequent to the termination of his
employment if Executive voluntarily resigns other than for Good Reason, dies, is
terminated by the Company for Cause or incurs a Disability (as defined below)
other than (i) any Base Salary for days actually worked through the date of
termination; (ii) reimbursement of all expenses for which the Executive is
entitled to be reimbursed pursuant to Section 5 above, but for which he has not
yet been reimbursed; (iii) any vested accrued benefits under the Company’s
employee benefit plans programs in accordance with the terms of such plans and
programs, as accrued through the date of termination; (iv) vested but unissued
equity in the Company or the Partnership, including, but not limited to, the
Restricted Units and any LTIP participation, (v) any bonus or other incentive
(or portion thereof) for any preceding completed FY that has been awarded by the
company to the Executive, but has not been received prior to the date of
termination and (vi) accrued but unused vacation, to the extent Executive is
eligible in accordance with Company policy (together, the “Accrued
Obligations”). The Accrued Obligations shall be paid as soon as practicable
after the date of termination.

(c)    In addition to the Accrued Obligations, if the Executive’s employment is
terminated by the Company without “Cause” or by the Executive for Good Reason,
and provided that Executive complies with Section 6(g) below (Release),
Executive shall be entitled to Severance Benefits, which shall consist of:
(A) payment of Executive’s Base Salary for a period of eighteen (18) months
(“Severance Period”) following the effective date of Executive’s termination
(“Severance Pay”), to be paid in



--------------------------------------------------------------------------------

equal installments in accordance with the normal payroll practices of the
Company, commencing within sixty (60) days following the date of termination and
the first payment will include any amounts not yet paid between the date of
termination and the date of the first payment and (B) a pro-rata Bonus for the
FY of the Company in which such termination occurs, if any, determined by the
Company and subject to the restrictions as set forth in Section 3(b)(i), which
shall be paid at the same time that annual incentive cash bonuses are paid to
other executives of the Company, but in no event later than March 15 of the FY
following the FY in which the date of termination occurs.

(d)    For purposes of this Section 6, “Cause,” shall mean the Company’s
determination that Executive engaged in one or more of the following:

(i)    Executive’s willful misconduct or gross negligence in the performance of
his duties which materially adversely affects the reputation or business
activities of the Company or the Partnership; provided that the Company shall
give the Executive notice of any such commission describing in reasonable detail
the circumstances constituting Cause and the Executive shall have thirty
(30) days following such notice to cure any commission (if susceptible to cure)
to the reasonable satisfaction of the Board;.

(ii)    Executive’s conviction of a felony (other than traffic offenses) or
conviction of any crime involving fraud, embezzlement, theft, or moral
turpitude, that, in the reasonable opinion of the Board, renders the Executive’s
continued employment damaging or detrimental to the Company and/or Partnership
or potentially damaging or detrimental to the Company and/or Partnership; or

(iii)    Executive’s willful and repeated failure to perform lawful directives
of the Board; provided that the Company shall give the Executive notice of any
such failure describing in reasonable detail the circumstances constituting
Cause and the Executive shall have thirty (30) days following such notice to
cure any failure.

(e)    For purposes of this Agreement, “Good Reason” means the occurrence of one
or more of the following without the Executive’s consent, other than on account
of the Executive’s Disability:

(i)    Executive is removed from the Board;

(ii)    A material change in the geographic location at which Executive must
perform services under this Agreement (which, for purposes of this Agreement,
means relocation of the headquarters of the Company at which Executive is
principally employed to a location that increases the Executive’s commute to
work by more than fifty (50) miles); or

(iii)    A material diminution in the Executive’s Base Salary (other than an
across the board reduction in accordance with Section 3(a)).



--------------------------------------------------------------------------------

The Executive must provide written notice of termination for Good Reason to the
Company within ninety (90) days after the event constituting Good Reason. The
Company shall have a period of thirty (30) days in which it may correct the act
or failure to act that constitutes the grounds for Good Reason as set forth in
the Executive’s notice of termination. If the Company does not correct the act
or failure to act, the Executive will have sixty (60) days to terminate
employment for Good Reason.

(f)    For purposes of this Agreement, “Disability” shall mean that the
Executive becomes eligible for benefits under the Company’s disability plan or
is determined by the Company, in good faith, to be unable to perform the
essential functions of his position, regardless of the reason, with or without a
reasonable accommodation, for a total (whether consecutive or cumulative) of
twenty-six (26) weeks in any rolling fifty-two (52) week period by reason of an
illness or injury, or in the event that the Company receives a medical or other
certification that the Executive will not be able to perform the essential
functions of his position permanently or for the indefinite future.

(g)    Release.

(i)    Executive’s entitlement to Severance Benefits in accordance with Section
6(c) above is contingent upon Executive signing, without properly revoking, a
Severance Agreement and General Release and Waiver of Claims upon the
termination of Executive’s employment, substantially in the form attached hereto
as Exhibit [C], with such changes that are reasonably recommended by Company’s
legal counsel to comply with applicable law. For the avoidance of doubt, the
Executive is entitled to the Accrued Obligations, regardless of whether
Executive signs or revokes the Severance Agreement and General Release and
Waiver of Claims.

(ii)    The Severance Benefits described in Section 6(c) are subject to
deductions and withholdings required by applicable law.

(iii)    The Severance Benefits described in Section 6(c) are also contingent
upon Executive complying with and continuing to comply with Executive’s
obligations set forth in Sections 7, 8, 9 and 10 of this Agreement.

7.    Company Property. Executive agrees that all documents, information and
equipment of any kind furnished to Executive by the Company, or developed by
Executive on behalf of the Company, or at the Company’s direction or for the
Company’s use or otherwise in connection with Executive’s employment hereunder,
are and shall remain the sole property of the Company, including but not limited
to, data, reports, proposals, lists, specifications, drawings, blueprints,
sketches, material, computer programs, software, customer information and
records, business records, price lists or information, samples, or any other
materials or electronic data. Upon termination of employment (or earlier, upon
request of the Company), and as a condition precedent to Executive receipt of
Severance Benefits under this Agreement, Executive shall return all such Company
property to the Company, retaining no copies.



--------------------------------------------------------------------------------

8.    Confidential Information.

(a)    Without the prior written consent of the Board, except as shall be
necessary in the performance of Executive’s assigned duties, Executive shall not
disclose the Company’s Confidential Information (as hereinafter defined) to any
third party or use the Company’s Confidential Information for Executive’s direct
or indirect benefit or the direct or indirect benefit of any third party, and
Executive shall maintain in strict confidence, both during and after Executive’s
employment, the confidentiality of any and all Company Confidential Information.

(b)    For purposes of this Agreement, the Company’s “Confidential Information”
means any information (written, oral or stored in any information storage and/or
retrieval medium or device) that the Company treats as confidential or
proprietary, including, but not limited to, all of the Company’s know how, trade
secrets, technical processes, designs and design projects, inventions and
research projects, pricing and business strategies and policies, operational
methods, marketing and/or strategic plans, business studies; business
development plans, financial information (including but not limited to regarding
the budget, compensation strategy, forecasts, analyses, operating budget and
indebtedness), information with respect to Company’s employees and independent
contractors, including, but not limited to, their skills, abilities,
assignments, performance, compensation, and benefits, as well as the nature and
other terms and conditions of their relationship with the Company, customer
lists, price lists, contract terms, vendor contract terms, investigations,
documents and/or records protected by federal, state and/or local law and other
trade secrets, proprietary data or information or confidential data or
information not generally known by or readily accessible to the public.
Executive’s obligations under this section apply during and after Executive’s
employment with the Company and survive the termination of Executive’s
employment.

(c)    Subject to subsection (d) below, in the event Executive receives a
request or demand, orally, in writing, electronically or otherwise, for the
disclosure or production of confidential and/or proprietary information which
Executive acquired in the course of Executive’s employment (regardless of
whether Executive believes the information is Confidential Information as
described above), Executive must notify immediately, in writing, the Company.
Any and all documents relating to the request or demand shall be included with
the notification. Executive shall wait a minimum of ten (10) days (or the
maximum time permitted by such legal process, if less) after sending the letter
before making a disclosure or production to give the Company time to determine
whether the disclosure or production involves confidential and/or proprietary
information, in which event the Company may seek to prohibit and/or restrict the
production and/or disclosure and/or to obtain a protective order with regard
thereto. If the request or demand is in conjunction with judicial,
administrative, arbitration or other adversarial proceedings, copies of all
correspondence regarding the request or demand shall be included with the
information sent to the Company in accordance with this section.



--------------------------------------------------------------------------------

(d)    Nothing in this Agreement is intended to or shall be interpreted: (i) to
restrict or otherwise interfere with Executive’s obligation to testify
truthfully in any forum; (ii) to restrict or otherwise interfere with
Executive’s right and/or obligation to contact, cooperate with, provide
information in confidence to, report possible violations of federal, state or
local law, ordinance or regulation--or testify or otherwise participate in any
action, investigation or proceeding of--any government agency, entity or
commission (including but not limited to the EEOC, the Department of Justice,
the Securities and Exchange Commission, the Congress and any Agency Inspector
General ) or otherwise taking action or making disclosures that are protected
under the whistleblower provisions of any federal, state or local law, ordinance
or regulation, including, but not limited to, Rule 21F-17 promulgated under the
Securities Exchange Act of 1934, as amended. Executive is entitled to make
reports and disclosures or otherwise take action under this section without
prior authorization from or subsequent notification to the Company; or (iii) to
disclose any information or produce any documents as is required by law or legal
process.

(e)    In addition, the Defend Trade Secrets Act of 2016 (the “Act”) provides
that: (1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that –
(A) is made – (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. The Act further provides that:
(2) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual – (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order.

9.    Restrictive Covenants.

(a)    Non-Solicitation. Executive agrees that, during Executive’s employment
and for a period of eighteen (18) months after the termination of Executive’s
employment with the Company, regardless of the reason and whether initiated by
Executive or the Company. Executive shall not, for Executive’s own benefit or
for the benefit of any third-party, directly or indirectly, in any capacity (as
an employee, independent contractor, owner, partner or otherwise) participate in
any of the following:

(i)    Solicit, induce, or encourage any prospective employee, director,
officer, associate, consultant, agent or independent contractor of the Company
not to establish an employment, contractual or other relationship with the
Company or any current employee, director officer, associate, consultant, agent
or independent contractor of the Company to terminate such person’s employment,
contractual or other relationship with the Company.



--------------------------------------------------------------------------------

(ii)    Employ or establish a business relationship with or encourage or assist
any person or entity to employ or establish a business relationship with, any
person who is employed by or has a business relationship with the Company or who
was employed by or had a business relationship with the Company at any time
during Executive’s employment and/or during the eighteen (18) month period
immediately following Executive’s termination of employment.

(iii)    Direct or do any act or thing which may interfere with or adversely
affect the relationship (contractual or otherwise) of the Company with any
Customer, vendor, investor, or supplier of the Company, or otherwise induce or
attempt to induce any such Customer, vendor, investor or supplier not to do
business with, cease doing business with, reduce or otherwise limit its business
with the Company. For purposes of this provision, the term “Customer” means any
person or entity for whom the Company is providing any goods or services or has
provided goods or services during the twelve (12) month period immediately
preceding Executive’s termination of employment, and any person or entity with
whom the Company was communicating, at any point during the twelve (12) month
period immediately preceding Executive’s termination of employment, to provide
goods or services, in any state or marketing area in which the Company is doing
business or is qualified to do business.

(b)    Non-Compete. Executive agrees that, during Executive’s employment with
the Company and for a period of eighteen (18) months after the termination of
Executive’s employment with the Company, regardless of the reason and whether
initiated by Executive or the Company, Executive shall not, for Executive’s own
benefit or for the benefit of any third-party, directly or indirectly, in any
capacity (as an employee, independent contractor, owner, partner or otherwise)
engage in any business activity, be employed by or otherwise be associated with
(as an employee, independent contractor, owner, partner or otherwise) any person
or entity which, at the time of Executive’s termination, Competes (as defined
below) in any way with the business activities of the Company. The term
“Competes” as used in this Section 9(b) shall mean any person or entity that
engages in, directly or indirectly, any Business of the type or character
engaged in or competitive with that conducted by the Company in any state or
marketing area in which the Company is doing business or is qualified to do
business at the time of the termination of Executive’s employment or at any time
during the twenty-four (24) month period prior to the termination of Executive’s
employment. Executive acknowledges that these restrictions on competition are
fair because, in the position of President and Chief Executive Officer,
Executive will have knowledge of and access to all business practices and
information, without limitation to a specific geography, department or customer.
However, this Section 9(b) shall not preclude Executive from owning up to 5% of
a publicly traded company.



--------------------------------------------------------------------------------

10.     Intellectual Property.

(a)    Any and all work, writings, inventions, improvements, concepts, ideas,
modifications, methods, discoveries, formula, trade secrets, trademarks, domain
names, copyright, know-how, processes, procedures, techniques and the like (all
of the above collectively referred to herein as the “Intellectual Property”),
whether or not suitable for patent, trademark or copyright, which Executive has
made, created, conceived, discovered, enhanced, developed or reduced to
practice, either solely or jointly with others, at any time during Executive’s
employment with the Company, whether or not during working hours, and whether or
not at the request or upon the suggestion of the Company, and which (i) relate
to the business, work or activities of the Company and/or its affiliates, or
(ii) result from or are suggested by the carrying out of Executive’s duties
relating to Executive’s employment with the Company or from or by any
information that Executive may receive as an employee of the Company shall be
the sole and exclusive property of the Company. Executive shall not be entitled
to any additional or special compensation or reimbursement regarding any and all
Intellectual Property or intellectual property rights. Nothing herein shall be
construed as a license to Executive by the Company to use any materials
protected by copyright, trademark or other intellectual property rights.

(b)    With respect to all work or Intellectual Property which qualify as
“work(s) made for hire” under 17 U.S.C. §101, Executive and the Company agree by
this written instrument that, for the purposes of Title 17 of the United States
Code, the Company shall be the “person for whom the work is prepared,” and that,
any other written agreement between the Parties notwithstanding, the Company
shall be considered the sole author of, and shall own all right, title in and to
the copyrights in, such works. In this respect, all work or Intellectual
Property created by Executive within the scope of this Agreement shall be
considered a “work made for hire” under the United States copyright law (17
U.S.C. §101 et seq.) and any other laws of the United States or Foreign
Countries and made under the course of this Agreement. Even if any Intellectual
Property, work or other intellectual property rights, by operation of law or
otherwise, may not be considered a “work made for hire,” Executive agrees to
irrevocably assign, and hereby does irrevocably assign to the Company, all
right, title and interest in and to any Intellectual Property or work, including
all intellectual property rights or proprietary rights arising under any United
States or International laws.

(c)    Executive hereby assigns, transfers and conveys to the Company all of
Executive’s right, title and interest in and to any and all such Intellectual
Property, and agrees to take all such actions as may be requested by the Company
at any time and with respect to any such Intellectual Property, to confirm or
evidence such assignment, transfer and conveyance. Furthermore, at any time and
from time to time, upon the request of the Company, Executive shall execute and
deliver to the Company any and all instruments, documents and papers, give
evidence and do any and all other acts that, in the opinion of counsel for the
Company, are or may be necessary or desirable to document such assignment,
transfer and conveyance or to enable the Company to file and prosecute
applications for and to acquire, maintain and enforce any and all patents,
trademark registrations or copyrights under United States or foreign law with
respect to any such



--------------------------------------------------------------------------------

Intellectual Property, or to obtain any extension, validation, reissue,
continuance or renewal of any such patent, trademark or copyright. The Company
shall be responsible for the preparation of any such instruments, documents and
papers and for the prosecution of any such proceedings and shall reimburse
Executive for all reasonable expenses incurred by Executive in compliance with
the provisions of this section.

11.    Equitable Relief

(a)    The Executive acknowledges and agrees that he will, in his role of
President and Chief Executive Officer, have access to, receive, learn, develop
and/or conceive information that is confidential and/or proprietary to the
Company and/or related to all aspects of its Business, including but not limited
to financials, customers and contracts and will be required to develop,
maintain, and/or supervise technology, products and customer relationships and
intellectual property that is valuable to the Company and which must be kept in
strict confidence to protect the Business and the Company’s and the
Partnership’s competitive position in the marketplace and that such information
would be useful to the Company and the Partnership’s competitors for indefinite
periods of time. Executive further acknowledges and agrees that the Company and
the Partnership would be irreparably harmed by Executive’s subsequent work with,
for, or as a competitor of the Company or the Partnership due to the possibility
that there would be inadvertent or other disclosures of the confidential and/or
proprietary information or that there would be improper interference with its
valuable customer relationships and goodwill. Executive acknowledges and agrees
that the provisions of Sections 8, 9 and 10, including the subject matter and
temporal and/or geographic scope, are reasonable and necessary to protect the
interests of the Company. If the Executive breaches any of the provision of
Sections 8, 9 and 10, the Company shall have the right and remedy, without
regard to any other available remedy, to (i) have the provisions specifically
enforced by any court of competent jurisdiction, and (ii) have issued an
injunction or other equitable relief, including restraining any such breach of
the provisions, without posting of a bond (unless a bond is required by law and
in which case the Parties shall jointly request a nominal bond); it being agreed
that any breach of any of the Confidentiality or Restrictive Covenants
provisions would cause irreparable and material harm, loss, and damage to the
Company, the amount of which cannot not be readily determined and as to which
the Company will not have an adequate remedy at law or in damages.

(b)    If any court determines that any of the Restrictive Covenants, or any one
of them or any parts thereof, is invalid or unenforceable, then the court making
such determination shall have the authority to narrow the provision or part of
the provision as necessary to make it enforceable and the provision or part of
the provision shall then be enforceable in its/their narrowed form. In the event
that any provision or part of any provision is determined to be legally invalid
or unenforceable by any court and cannot be modified to be enforceable, the
affected provision or part of such provision shall be stricken, and the
remaining provisions or parts of such provisions and its enforceability shall
remain unaffected thereby.



--------------------------------------------------------------------------------

(c)    Executive agrees and acknowledges that the Confidentiality and
Restrictive Covenants provisions contained in Sections 8, 9 and 10 do not
preclude the Executive from earning a livelihood, nor do they unreasonably
impose limitations on the Executive’s ability to earn a living. In the event
that Executive violates any of the covenants in Section 9 and the Company
commences legal action for injunctive or other equitable relief, the Company
shall have the benefit of the full period of the Restrictive Covenant such that
the restriction shall have the duration of eighteen (18) months computed from
the date the Executive ceased violation of the covenants, either by order of the
court or otherwise

(d)    For all purposes of Sections 7, 8, 9, 10 and 11, the “Company” shall be
construed to include the Company, the Partnership and each of their respective
parents, affiliates, subsidiaries, divisions and related companies and entities,
and their respective predecessors, successors and assigns, now existing or
hereafter created. The provisions of Sections 7, 8, 9, 10 and 11 shall survive
the termination of Executive’s employment, without regard to the reasons
therefore and whether initiated by the Company or by Executive.

12.    Arbitration. All disputes, claims, or controversies arising out of or in
connection with Executive’s business relationship with the Company, the
Partnership and each of their parents, affiliates, subsidiaries, divisions and
related companies and entities, and their respective predecessors, successors
and assigns, now existing or hereafter created, including but not limited to
under this Agreement (except claims by Executive or the Company with respect to
Sections 8, 9 and 10 herein, including for injunctive relief or declaratory
judgment) and including but not limited to those concerning workplace
discrimination and all other statutory claims, shall be finally settled by
arbitration before a single arbitrator who shall be a member of and recognized
by the American Arbitration Association (the “AAA”) in accordance with the AAA
National Rules for the Resolution of Employment Disputes then in effect. Any
arbitration commenced by either Party shall be held in Trevose, Pennsylvania.
The requirement to arbitrate does not apply to the filing of an employment
related claim, dispute or controversy with a federal, state or local
administrative agency, including the EEOC and the Securities and Exchange
Commission. However, Executive understands that by entering into this Agreement,
Executive is waiving Executive’s right to have a court and a jury determine
Executive’s rights, including under federal, state and local statutes
prohibiting employment discrimination, including sexual harassment and
discrimination on the basis of age, sex, race, color, religion, national origin,
disability, veteran status or any other factor prohibited by governing law. The
decision of the arbitrator shall contain findings of fact and conclusions of
law, shall be final and binding, and shall not be appealable upon any grounds
other than as permitted pursuant to the Federal Arbitration Act. The award, in
the arbitrator’s discretion, may include reasonable attorney’s fees and costs.
Judgment on the award may be entered, confirmed and enforced in any court of
competent jurisdiction. There shall be no right or authority for any disputes,
claims or controversies to be arbitrated on a class action or collective action
basis or together with the claim of any other person. The Parties



--------------------------------------------------------------------------------

acknowledge and agree that in connection with any such arbitration, the AAA
filing fee, arbitrator’s costs and administrative expenses shall be borne by the
Company (unless Executive initiates the arbitration, in which case his portion
of the AAA filing fee shall be $200).

13.    Code Section 409A.

(a)    The intent of the Parties is that payments and benefits under this
Agreement comply with, or be exempt from, Section 409A of the Code (“Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. Severance benefits under the
Agreement are intended to be exempt from Section 409A under the “short-term
deferral” exception, to the maximum extent applicable, and then under the
“separation pay” exception, to the maximum extent applicable. In no event shall
the Company be liable for any additional tax, interest or penalty that may be
imposed on Executive under Section 409A or damages for failing to comply with
Section 409A; provided that amounts are paid in accordance with the terms set
forth herein.

(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”

(c)    If the Executive is a Specified Employee, within the meaning of Section
409A, on the date of his “separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h), any amounts payable on account of such
separation from service that constitute “deferred compensation” within the
meaning of Section 409A shall be paid on the date that is six (6) months
following such separation from service, or the date of Executive’s death, if
earlier, but only to the extent necessary to avoid the imposition of additional
taxes under Section 409A.

(d)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (i) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive, (ii) any such right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.



--------------------------------------------------------------------------------

(e)    For purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

(f)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A.

14.    Miscellaneous.

(a)    Indemnification. To the fullest extent permitted by law and the Company’s
operating agreement, the Company shall promptly indemnify Executive for all
amounts (including, without limitation, judgments, fines, settlement payments,
losses, damages, costs and expenses (including reasonable attorneys’ fees))
incurred or paid by the Executive in connection with any action, proceeding,
suit or investigation arising out of or relating to the performance by the
Executive of services for (or acting as a fiduciary of any employee benefit
plans, programs or arrangements of) the Company, including as a director,
officer or employee of the Company. The Company also agrees to maintain a
director’s and officers’ liability insurance policy covering the Executive. In
addition, the Company will reimburse the Executive for the cost of a
supplemental D&O insurance policy for up to Five Million Dollars ($5,000,000).
The Company and the Executive shall enter into an indemnification agreement,
substantially in the form attached hereto as Exhibit [D].

(b)    Attorneys’ Fees for Negotiation of this Agreement. The Company shall pay
up to Ten Thousand Dollars ($10,000) in attorneys’ fees incurred by the
Executive in connection with the review, negotiation and documentation of this
Agreement, upon presentation of appropriate receipts for such fees.

(c)    Governing Law; Consent to Jurisdiction. This Agreement shall be governed
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflict of law provisions. Any action permitted to be brought
by this Agreement, pursuant to and consistent with Section 11 of this Agreement,
shall be brought in the state or federal courts in the Eastern District of
Pennsylvania and Executive consents to such jurisdiction.

(d)    Recitals. The introductory paragraph and the recitals set forth above are
incorporated herein by reference.

(e)    Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter herein. There are no restrictions,
agreements, promises, warranties, covenants, or undertakings between the Parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument



--------------------------------------------------------------------------------

signed by the Parties hereto. Without limiting the foregoing, this Agreement
supersedes and extinguishes all existing employment and similar or related
agreements and promises between the Executive and the Company, the Partnership
and its affiliates and related entities.

(f)    No Waiver. The failure of a Party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
Party’s rights or deprive such Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(g)    Severability. If any provision or part or subpart of any provision in
this Agreement or the application thereof is construed to be overbroad, then the
court making such determination shall have the authority to narrow the provision
or part or subpart of the provision as necessary to make it enforceable and the
provision or part or subpart of the provision shall then be enforceable in
its/their narrowed form. Moreover, each provision or part or subpart of each
provision in this Agreement is independent of and severable from each other. In
the event that any provision or part or subpart of any provision in this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, the affected
provision or part or subpart of such provision shall be stricken from the
Agreement, and the remaining provisions or parts or subparts of such provisions
of the Agreement and its enforceability shall remain unaffected thereby

(h)    Assignment. This Agreement shall not be assignable by the Executive. The
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Company, within fifteen (15) days of such
succession, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place and Executive agrees that the covenants in
Sections 8, 9, 10 and 11 of the Agreement shall likewise be enforced. Upon such
assignment and assumption, the rights and obligations of the Company hereunder
shall become the rights and obligations of such assignee.

(i)    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon the Company’s and the Executive’s personal or legal
representatives, executors, administrators, successors, and assigns.

(j)    Notice. Any notice, consent, request, or other communication made or
given in accordance with this Agreement shall be in writing and shall be deemed
to have been duly given (x) in the case of personal delivery, when actually
received, (y) in the case of delivery by email or telecopy, on the date of such
delivery or, (z) if mailed, three (3) days after mailing by registered or
certified mail, return receipt requested, or one (1) business day after mailing
by a nationally recognized express mail delivery service, with instructions for
next-day delivery, addressed to his residence in the case of the Executive



--------------------------------------------------------------------------------

and/or to the Company’s General Counsel, Chief Legal Officer and Secretary, with
a copy to, or at such other address or person’s attention as each may specify by
notice to the other. Executive hereby agrees to promptly provide the Company
with written notice of any change in Executive’s address for as long as this
Agreement remains in effect.

(k)    Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state, local, or foreign taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(l)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(m)    Review. Executive acknowledges that he has carefully read the foregoing
Agreement, that he fully understands the meaning and intent of this document,
that he has signed this Agreement voluntarily and knowingly, that he had a full
opportunity to consult with his advisors prior to executing this Agreement, and
that he intends to be legally bound by the promises contained in this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, intending to be legally bound, the Parties hereto have duly
executed this Agreement as of the day and year first written above.

 

EXECUTIVE:

/s/ R. Paul Grady

R. Paul Grady COMPANY: StoneMor GP LLC

By:

/s/ Robert B. Hellman, Jr.

Robert B. Hellman, Jr.

Chairman of the Board



--------------------------------------------------------------------------------

EXHIBIT A

OUTSIDE ACTIVITIES

 

•   Member of the Board of Directors of Inheritance of Hope

 

•   Member of the Advisory Council at Stetson University



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED UNIT AGREEMENT

See Attached



--------------------------------------------------------------------------------

[FORM SUBJECT TO CHANGES BY COMPENSATION COMMITTEE

APPLICABLE TO ALL RECIPIENTS]

EXECUTIVE RESTRICTED UNIT AGREEMENT

UNDER THE

STONEMOR PARTNERS L.P. LONG-TERM INCENTIVE PLAN

This Restricted Unit Agreement (the “Agreement”) entered into as of [insert],
2017 (the “Agreement Date”), by and between StoneMor GP LLC (the “Company”), the
general partner of and acting on behalf of StoneMor Partners L.P., a Delaware
limited partnership (the “Partnership”) and R. Paul Grady, an executive of the
Company (the “Participant”).

BACKGROUND:

In order to make certain awards to key employees, directors and consultants of
the Company and its Affiliates, the Company maintains on behalf of the
Partnership the StoneMor Partners L.P. 2014 Long-Term Incentive Plan (the
“Plan”). The Plan is administered by a Committee (as defined in the Plan) of the
Board of Directors (“Board”) of the Company. The Committee has determined to
grant to the Participant, pursuant to the terms and conditions of the Plan, an
award (the “Award”) of Restricted Units (as defined in the Plan), but only
effective upon and conditioned on satisfying time vesting conditions set forth
in this Agreement. The Participant has determined to accept such Award. Any
initially capitalized terms and phrases used in this Agreement, but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.

NOW, THEREFORE, the Company and the Participant, each intending to be legally
bound hereby, agree as follows:

ARTICLE 1

AWARD OF RESTRICTED UNITS

1.1    Grant of Units and Vesting. The Participant is hereby granted the
following Units under the Plan, but only effective upon and conditioned on
satisfying the applicable vesting conditions contained herein, which will permit
the Participant receive the following number of Units of the Partnership:

 

Date of Grant

  

[insert], 2017

Total Number of Units

   [$300,000/closing price] Units

Units vest in equal monthly installments over the two (2) year period following
the Date of Grant.

Certificates for Units shall be issued to the Participant upon the vesting of
any Units, subject to the provisions of the Plan, including, but not limited to,
Sections 6(d) and 8(f) of the Plan, and further subject to the Participant
paying, or making suitable arrangements to pay, all applicable foreign, federal,
state and local taxes, as more fully provided in Section 2.3 hereof, not later
than the period permitted by Regulation 1.409A-1(b)(4) entitled “Short-term
deferrals” and any successor guidance under the Code.



--------------------------------------------------------------------------------

1.2    Forfeiture. All unvested Units hereunder are subject to the forfeiture
provisions of Section 1.4 hereof and to the clawback provision referenced in
Section 2.2 hereof.

1.3    Unit Distribution Rights (“UDRs”). The unvested Units shall be entitled
to receive distributions made by the Partnership to holders of common units. Any
UDR payments will be made to the Participant on or promptly following the date
on which the distributions are otherwise paid to the holders of common units;
provided, however, in no event shall the distribution payment be made later than
30 days following the date on which the Partnership pays such distributions to
the holders of common units generally.

1.4    Forfeiture of Unvested Units Upon Termination of Employment. In the event
of the termination of the employment of the Participant (whether voluntary or
involuntary and regardless of the reason for the termination, or for no reason
whatsoever) with the Company or its Affiliates, all Units which have not vested
on the date of such termination shall be deemed to be automatically forfeited,
unless the Participant’s employment is on that date transferred to the Company
or another Affiliate. If a Participant’s employment is with an Affiliate and
that entity ceases to be an Affiliate, the Participant’s employment will be
deemed to have terminated when the entity ceases to be an Affiliate unless the
Participant transfers employment to the Company or its remaining Affiliates.
Nothing contained herein shall be deemed to amend or otherwise modify any
employment agreement between the Company and the Participant.

1.5    Nonalienation of Benefits. Participant shall not have the right to sell,
assign, transfer or otherwise convey or encumber in whole or in part the
unvested Units under this Agreement, and the right to receive any payment
hereunder shall not be subject to attainment, lien or other involuntary
encumbrance.

ARTICLE 2

GENERAL PROVISIONS

2.1    No Right Of Continued Service. The receipt of this Award does not give
the Participant, and nothing in the Plan or in this Agreement shall confer upon
the Participant, any right to continue in the employment of the Company or any
of its Affiliates. Nothing in the Plan or in this Agreement shall affect any
right which the Company or any of its Affiliates may have to terminate the
employment of the Participant.

2.2    Clawback. The Units and related UDRs are subject to clawback under any
clawback policies which are adopted by the Committee, as amended from time to
time, including, but not limited to, clawback listing requirements of the New
York Stock Exchange imposed by SEC rules adopted pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.

2.3    Tax Withholding. The Participant is responsible to pay to the Company, or
make suitable arrangements to pay, all applicable foreign, federal, state and
local tax withholding as a condition to receiving certificates for the vested
Units and as a condition to receiving payment of UDRs, not later than the period
permitted by Regulation 1.409A-1(b)(4) entitled “Short-term

 

2



--------------------------------------------------------------------------------

deferrals” and any successor guidance under the Code. The Company shall withhold
a sufficient number of Units to equal all income tax payments due from the
Participant in connection with vested Units and receiving payment of UDRs and
shall be responsible for paying such income tax payments on behalf of the
Participant.

2.4    Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding and conclusive in the absence of clear and convincing evidence that
such decision was made in bad faith.

2.5    Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of this
Agreement and the terms and conditions of the Plan under which the Units are
granted, the provisions of the Plan shall govern and prevail. The Units and this
Agreement are each subject in all respects to, and the Company and the
Participant each hereby agree to be bound by, all of the terms and conditions of
the Plan, as the same may have been amended from time to time in accordance with
its terms; provided, however, that no such amendment shall deprive the
Participant, without the Participant’s consent, of any rights earned or
otherwise due to the Participant hereunder.

2.6    Amendment, Supplement or Waiver. This Agreement shall not be amended,
supplemented, or waived in whole or in part, except by an instrument in writing
executed by the parties to this Agreement.

2.7    Captions. The captions at the beginning of each of the numbered Articles
and Sections herein are for reference purposes only and will have no legal force
or effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

2.8    Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF
THIS AGREEMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE
WITH THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF).

2.9    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, sent by facsimile, by
overnight courier or by registered or certified mail, postage prepaid and return
receipt requested. Notices to the Company shall be deemed to have been duly
given or made upon actual receipt by the Company. Such communications shall be
addressed and directed to the parties listed below (except where this

 

3



--------------------------------------------------------------------------------

Agreement expressly provides that it be directed to another) as follows, or to
such other address or recipient for a party as may be hereafter notified by such
party hereunder:

 

(a)    if to the Partnership or Company:   StoneMor GP LLC   3600 Horizon Blvd.
  Trevose, PA 19053, or its then current principal office   Attention: Chief
Financial Officer

(b)    if to the Participant: to the address for the Participant as it appears
on the Company’s records.

2.10    Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

2.11    Entire Agreement; Counterparts; Construction. This Agreement constitutes
the entire understanding and supersedes any and all other agreements, oral or
written, between the parties hereto, in respect of the subject matter of this
Agreement, and embodies the entire understanding of the parties with respect to
the subject matter hereof. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original against any party whose
signature appears thereon. The rule of construction that ambiguities in a
document are construed against the draftsperson shall not apply to this
Agreement.

2.12    Binding Agreement. The terms and conditions of this Agreement shall be
binding upon, and inure to the benefit of, the estate, heirs, beneficiaries and
other representatives of the Participant. The terms and conditions of this
Agreement shall be binding upon the Company and the Partnership and their
respective successors and assigns.

2.13    Arbitration. Any dispute or disagreement with respect to any portion of
this Agreement or its validity, construction, meaning, performance, or
Participant’s rights hereunder shall be settled by arbitration, conducted in
Philadelphia, Pennsylvania, in accordance with the Commercial Arbitration Rules
of the American Arbitration Association or its successor, as amended from time
to time. However, prior to submission to arbitration the Participant will
attempt to resolve any disputes or disagreements with the Partnership over this
Agreement amicably and informally, in good faith, for a period not to exceed two
weeks. Thereafter, the dispute or disagreement will be submitted to arbitration.
At any time prior to a decision from the arbitrator(s) being rendered, the
Participant and the Partnership may resolve the dispute by settlement. The
Participant and the Partnership shall equally share the costs charged by the
American Arbitration Association or its successor, but the Participant and the
Partnership shall otherwise be solely responsible for their own respective
counsel fees and expenses. The decision of the arbitrator(s) shall be made in
writing, setting forth the award, the reasons for the decision and award and
shall be binding and conclusive on the Participant and the Partnership. Further,
neither Participant nor the Partnership shall appeal any such award. Judgment of
a court of competent jurisdiction may be entered upon the award and may be
enforced as such in accordance with the provisions of the award. THE PARTICIPANT
HEREBY WAIVES ANY RIGHT TO A JURY TRIAL.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

STONEMOR PARTNERS L.P.

By:   StoneMor GP LLC

By:  

 

  Name:  

 

  Title:  

 

The Participant hereby acknowledges receipt of a copy of the foregoing
Restricted Unit Agreement and the Plan, and having read them, hereby signifies
the Participant’s understanding of, and the Participant’s agreement with, their
terms and conditions. The Participant hereby accepts this Restricted Unit
Agreement in full satisfaction of any previous written or verbal promises made
to the participant by the Partnership or the Company or any of its other
Affiliates with respect to awards under the Plan.

 

 

  (seal)    

 

R. Paul Grady       (Date)

 

     

 

Name of Primary Death Beneficiary       Relationship to Participant

 

     

 

Name of Contingent Death Beneficiary       Relationship to Participant

 

5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SEVERANCE AGREEMENT AND GENERAL RELEASE

AND WAIVER OF CLAIMS

See Attached



--------------------------------------------------------------------------------

FORM SEVERANCE AGREEMENT

SUBJECT TO CHANGES REASONABLY RECOMMENDED BY STONEMOR

COUNSEL TO COMPLY WITH APPLICABLE LAW

Severance Agreement and General Release and Waiver of Claims

This Agreement (“Agreement”) is made effective as of [INSERT DATE], by and
between StoneMor GP LLC (“the Company”), the general partner of StoneMor
Partners L.P. (the “Partnership”), and R. Paul Grady (“you”):

WHEREAS, you are currently employed as President and Chief Executive Officer of
the Company pursuant to an Employment Agreement with an effective date of
May 17, 2017 (“Employment Agreement”), a copy of which is attached hereto
Exhibit “A.”

WHEREAS, you presently serve as a member of the Company’s Board of Directors
(the “Board”);

WHEREAS, pursuant to Section 6(c) of the Employment Agreement, you are eligible
for severance benefits in the event that your employment is terminated by the
Company without Cause (as defined in the Employment Agreement) or by you for
Good Reason (as defined in the Employment Agreement), conditioned upon your
timely execution, without proper revocation, of this Agreement and compliance
with its terms and conditions;

NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:

1.    General Terms of Separation of Employment.

(a)    Your last date of employment will be [INSERT DATE] (“Separation Date”).
You will be paid your Base Salary through your last date of employment.

(b)    You will cease being a member of the Company’s Board effective as of
[INSERT DATE]. If requested by the Company, you agree to execute, within two
business days, any documentation necessary to reflect your removal as a member
of the Board.

 

  2. Severance Benefits. If you sign this Agreement, agreeing to be bound by the
Release in Paragraph 3 below and the other terms and conditions of this
Agreement described herein, the Company will provide you with the severance
benefits set forth Section 6(c) of your Employment Agreement (the “Severance
Benefits”), which Section 6(c) is hereby incorporated by reference, subject to
the conditions set forth in the Employment Agreement, including but not limited
to Section 6(g)(i) through (iii) of the Employment Agreement.

 

  3. Release.

(a)    In exchange for the Separation Benefits, you release and forever
discharge, to the maximum extent permitted by law, the Company and each of the
other



--------------------------------------------------------------------------------

“Releasees” as defined below, from any and all claims, causes of action,
complaints, lawsuits, demands or liabilities of any kind, known or unknown by
you, those that you may have already asserted or raised as well as those that
you have never asserted or raised (collectively “Claims”) as described below
which you, your heirs, agents, administrators or executors have or may have
against the Company or any of the other Releasees arising out of or relating to
any conduct, matter, event or omission existing or occurring before you sign
this Agreement, and any monetary or other personal relief for such Claims,
including but not limited to the following: (i) any Claims having anything to do
with your employment (including the cessation of your employment) with the
Company and/or any of its parent, subsidiary, related and/or affiliated
companies; (ii) any Claims for severance, benefits, bonuses, incentive
compensation, equity awards and interests, commissions and/or other compensation
of any kind; (iii) any Claims for reimbursement of expenses of any kind;
(iv) any Claims for attorneys’ fees or costs; any Claims under the Employee
Retirement Income Security Act (“ERISA”); (v) any Claims of discrimination
and/or harassment based on age, sex, pregnancy, race, religion, color, creed,
disability, handicap, failure to accommodate, citizenship, marital status,
national origin, ancestry, sexual orientation, gender identity, genetic
information or any other factor protected by Federal, State or Local law as
enacted or amended (such as Title VII of the Civil Rights Act of 1964,
Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Equal Pay Act, the Genetic Information Non-Discrimination
Act and the Pennsylvania Human Relations Act) and any Claims for retaliation
under any of the foregoing laws; (vi) any Claims under the Family and Medical
Leave Act; (vii) any Claims under the Pennsylvania constitution; (viii) any
whistleblower or retaliation Claims; (ix) any Claims under your Employment
Agreement; and/or (x) any other statutory, regulatory, common law or other
Claims of any kind, including, but not limited to, Claims for breach of
contract, libel, slander, fraud, wrongful discharge, promissory estoppel,
equitable estoppel, violation of public policy, invasion of privacy,
misrepresentation, emotional distress or pain and suffering.

(b)    Releasees. The term “Releasees” includes: the Company, the Partnership,
and any and all of their respective direct or indirect parent, subsidiary,
related and/ or affiliated companies, and each of their past and present
employees, officers, directors, attorneys, owners, shareholders, members,
managers, partners, insurers, benefit plan fiduciaries and agents, and all of
their respective successors and assigns.

4.    Non-Released Claims. The Release in Paragraph 3 above does not apply to:
any Claims for Accrued Obligations (as defined in the Employment Agreement); any
Claims to require the Company to honor its commitments in this Agreement; any
Claims as an equity holder in the common units of the Partnership (as your
holdings in such common units are limited and/or restricted by the terms of the
Employment Agreement or any exhibits thereto); any Claims to interpret or to
determine the scope, meaning, enforceability or effect of this Agreement; any
Claims that arise after you have signed this Agreement; any other Claims that
cannot be waived by a private agreement; and any Claims for indemnification
under the Employment Agreement, the Company’s operating agreement and/or the
Indemnification Agreement between you and the Company. The Release is subject to
and restricted by your Retained Rights in Paragraph 5.

 

2



--------------------------------------------------------------------------------

  5. Retained Rights.

(a)    Regardless of whether or not you sign this Agreement, nothing in this
Agreement is intended to or shall be interpreted to restrict or otherwise
interfere with: (i) your obligation to testify truthfully in any forum;
(ii) your right and/or obligation to contact, cooperate with, provide
information to, file a charge with, or otherwise participate in any proceeding
of, any government agency, commission or entity (including, but not limited, to
the EEOC and the SEC); or (iii) your right to disclose any information or
produce any documents as is required by law or legal process. However, the
Release does prevent you, to the maximum extent permitted by law, from obtaining
any monetary or other personal relief for any of the Claims you have released in
Paragraph 3 with regard to any charge you may file or which may be filed on your
behalf.

(b)    Notwithstanding the foregoing, or any other provision of this Agreement,
nothing in this Agreement is intended to prohibit you from reporting possible
violations of federal, state or local law, ordinance or regulation to any
governmental agency or entity, including, but not limited to, the Department of
Justice, the SEC, the Congress and any agency Inspector General, or otherwise
taking action or making disclosures that are protected under the whistleblower
provisions of any federal, state or local law, ordinance or regulation,
including, but not limited to, Rule 21F-17 promulgated under the Securities
Exchange Act of 1934, as amended. You are entitled to make reports and
disclosures or otherwise take action under this paragraph without prior
authorization from or subsequent notification to the Company. Similarly, nothing
set forth in this Agreement limits your right to receive a monetary award for
information provided to the SEC pursuant to Rule 21F-17 promulgated under the
Securities Exchange Act of 1934, as amended, or for information provided to the
DOL or any other government agency, commission or entity. Further, nothing set
forth in this Agreement limits your immunity and disclosure rights in Section
8(e) of the Employment Agreement which is hereby incorporated by reference.

 

  6. Adequacy of Consideration. You acknowledge and agree that the Company’s
Severance Benefits under Paragraph 2 above constitute adequate and sufficient
consideration to support your Release above and fully compensate you for Claims
you are releasing.

 

  7. Duty to Notify. In the event you receive a request or demand, orally, in
writing, electronically or otherwise, for the disclosure or production of
confidential information which you created or acquired in the course of your
employment, you must notify immediately the Company’s General Counsel, Chief
Legal Officer and Secretary by calling: (215)                      and notify
him immediately in writing, via first class mail, at the following address:
StoneMor GP LLC, 3600 Horizon Blvd., Trevose, PA 19053, enclosing a copy of the
request or demand as well as any and all potentially responsive documents. You
shall wait at least ten (10) days (or the maximum time permitted by such legal
process, if less) after sending the letter before making a disclosure or
production to give the Company time to determine whether the disclosure or
production involves confidential and/or proprietary information, in which event
the Company may seek to prohibit and/or restrict the production and/or
disclosure and/or to obtain a protective order. This obligation shall not apply
in the event of requests or demands for confidential information from any
government agency, commission or entity.

 

3



--------------------------------------------------------------------------------

  8. Non-Defamation.

(a)    You agree that you will not, directly or indirectly, make or ratify any
defamatory comments or remarks as defined by law, in writing, orally or
electronically, about the Company or any other Releasee (as defined in Paragraph
3 above) and their respective products and services. This restriction is subject
to and limited by your Retained Rights in Paragraph 5.

(b)    The Company’s Board, Chief Financial Officer and General Counsel, Chief
Legal Officer and Secretary, will not, directly or indirectly, make or ratify
any defamatory comments or remarks as defined by law, in writing, orally or
electronically, about you.

(c)    The restrictions in subparagraphs (a) and (b) of this Paragraph 8 are not
intended to nor shall be interpreted to restrict or otherwise interfere with the
Company’s Board’s, Chief Financial Officer’s and General Counsel, Chief Legal
Officer and Secretary’s (individual and/or collective): (i) obligation and
entitlement to testify truthfully in any forum; (ii) right and/or obligation to
contact, cooperate with, provide information to, file a charge or other action
with, or otherwise participate in any litigation and/or or other legal
proceeding, including of, any government agency, commission or entity
(including, but not limited, to the EEOC and the SEC), or (iii) right to
disclose any information or produce any documents as is required by law or legal
process.

9.    Post-Employment Restrictions. You remain legally bound by, and must comply
with the terms, conditions and restrictions of, the non-competition,
non-solicitation and confidentiality and other post-employment provisions set
forth in Sections 7, 8, 9, 10 and 11 of the Employment Agreement, which survive
the cessation of your employment and are hereby incorporated by reference.

 

  10. Cooperation Services. Both prior to and after the Separation Date, you
agree to reasonably cooperate with and provide assistance to the Company (for
purposes of this Paragraph 10, including the Partnership and any affiliates
and/or related entities), without any additional compensation, if called upon by
authorized agents of the Company or the Company’s attorneys for the purposes of
the transition of your responsibilities as well as with regard to any lawsuit,
claim, action, investigation, inquiry, administrative action or review or
otherwise, that is currently pending or that may be brought against the Company,
or in connection with any internal investigation by the Company. You agree to
make yourself reasonably available for interviews, meetings, depositions,
hearings and/or trials without the need for subpoena or assurances by the
Company, providing any and all documents in your possession that relate to the
proceedings, and providing assistance in locating any and all relevant notes
and/or documents as necessary. Any cooperation shall be provided by you at
reasonable times and locations, with as much advance notice as possible by the
Company. In any circumstance, to the extent you are required to incur
out-of-pocket expenses in connection with any cooperation that the Company may
request of you (such as for travel), the Company will fully reimburse you for
reasonable out-of-pocket expenses upon presentation of appropriate receipts.

 

4



--------------------------------------------------------------------------------

  11. Interpretation of Agreement. Nothing in this Agreement is intended as or
shall be construed as an admission or concession of liability or wrongdoing by
the Company or any other Releasee as defined above. This Agreement shall be
governed by and construed in accordance with the laws of Pennsylvania and
without the aid of any canon, custom or rule of law requiring construction
against the draftsperson. If any provision of this Agreement or application
thereof is adjudicated to be invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application.

 

  12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties regarding the matters contained herein and supersedes any and all
prior representations, agreements, written or oral, expressed or implied; except
for the post-employment provisions and restrictions of your Employment
Agreement, which survive the cessation of your employment and are incorporated
herein by reference. This Agreement may not be modified or amended other than by
an agreement in writing signed by both parties. This Agreement shall be binding
upon and be for the benefit of the parties as well as your heirs and the
Company’s successors and assigns.

13.    Acknowledgment. You acknowledge and agree that, subsequent to the
cessation of your employment, you shall not be eligible for any payments from
the Company or Company-paid benefits, except as expressly set forth in this
Agreement.

14.    Tax Matters. To the extent that payments under this Agreement constitute
nonqualified deferred compensation subject to Section 409A of the Code, the
payments are intended to comply with Section 409A of the Code and any
ambiguities in this Agreement shall be interpreted so as to comply. If you are a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) at the
time of your separation from service, any nonqualified deferred compensation
subject to Section 409A that would otherwise have been payable under this
Agreement as a result of, and within the first six (6) months following, your
separation from service, will become payable six (6) months and one (1) day
following the date of the Employee’s separation from service or, if earlier, the
date of Employee’s death, if required by Section 409A. All references to
“termination of employment,” “cessation of employment,” “retirement” and the
like in this Agreement shall mean a “separation from service” within the meaning
of Section 409A. Each payment under this Agreement shall be considered a
separate payment for purposes of Section 409A. In no event may you directly or
indirectly designate the calendar year of a payment under this Agreement. You
acknowledge that neither the Company nor its attorneys have provided any tax
advice to you.

 

5



--------------------------------------------------------------------------------

15.    Representations.

(a)    You agree and represent that: (a) you have read carefully the terms of
this Agreement, including the General Release; (b) you have had an opportunity
to and have been encouraged to review this Agreement, including the Release,
with an attorney; (c) you understand the meaning and effect of the terms of this
Agreement, including the waiver of Claims as set forth in the Release (subject
to the limitations in Paragraph 4 above and your Retained Rights in Paragraph 5
above); (d) you were given a period of twenty-one (21) days [or forty-five (45)
days if it is a group termination] to determine whether you wished to sign this
Agreement and your decision to sign this Agreement and waive any and all Claims
in Paragraph 3 above is of your own free and voluntary act without compulsion of
any kind; (e) no promise or inducement not expressed in this Agreement has been
made to you, (f) you understand that you are waiving your Claims as set forth in
Paragraph 3 above, including, but not limited to, Claims for age discrimination
under the Age Discrimination in Employment Act (subject to the limitations in
Paragraph 4 above and your Retained Rights in Paragraph 5 above); and (g) you
have adequate information to make a knowing and voluntary waiver of any and all
Claims as set forth in Paragraph 3 above.

(b)    If you sign this Agreement, you will retain the right to revoke it for
seven (7) days. If you revoke this Agreement, you are indicating that you have
changed your mind and do not want to be legally bound by this Agreement. The
Agreement shall not be effective until after the Revocation Period has expired
without your having revoked it. To revoke this Agreement, you must send a
certified letter to the Company’s General Counsel, Chief Legal Officer and
Secretary at the following address: StoneMor Partners L.P., 3600 Horizon Blvd.,
Trevose, PA 1905. The letter must be post-marked within seven (7) days of your
execution of this Agreement. If the seventh day is a Sunday or federal holiday,
then the letter must be post-marked on the following business day.

IN WITNESS WHEREOF, the Company and you have executed this Agreement intending
to be legally bound:

 

      StoneMor GP LLC

 

R. Paul Grady

    By:  

 

      Name:  

 

      Title:  

 

Date:  

 

    Date:  

 

 

6



--------------------------------------------------------------------------------

EXHIBIT D

FORM INDEMNIFICATION AGREEMENT

See Attached



--------------------------------------------------------------------------------

[Filed as Exhibit 10.2 to this Current Report on Form 8-K and incorporated by
reference herein.]